Exhibit 12.01 XCEL ENERGY INC. AND SUBSIDIARIES STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (amounts in thousands, except ratio) Three Months Ended March 31, Year Ended Dec. 31 Earnings, as defined: Pretax income from continuing operations $ Add: Fixed charges Add: Dividends from unconsolidated subsidiaries - Deduct: Equity earnings of unconsolidated subsidiaries Total earnings, as defined $ Fixed charges, as defined: Interest charges $ Interest charges on life insurance policy borrowings 73 Interest component of leases Total fixed charges, as defined . $ Ratio of earnings to fixed charges
